ORDER

PER CURIAM.
AND NOW, this 30th day of June, 2003, a Rule having been entered upon Roger Clark Peterman by this Court on February 28, 2003, to show cause why he should not be disbarred and, upon consideration of the response filed, it is hereby
ORDERED that the Rule is made absolute, Roger Clark Peterman is disbarred from the Bar of this Commonwealth retroactive to August 1, 2002, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
Justice CASTILLE and SAYLOR respectfully dissent from the imposition of disbarment and would only impose reciprocal discipline as announced by the Supreme Court of New Jersey.